FIL§@

UNITED sTATEs DISTRICT CoURT NUV ‘l 9 2338

FOR THE DISTRICT OF COLUMBIA memo Uosu mgm-mg ami

Bankruptcy Courts

MARK K. BOWSER, )
l Plaintiff, §

v. ) Civil Action No. 18-2320 (UNA)
DONALD J. TRUMP, §
Defen_dant. §

MEMORANDUM OPINION

This matter is before the Court for review of the plaintiffs application to proceed in
forma pauperis and his pro se complaint The Court grants the application, and for the reasons
discussed below, dismisses the complaint

The plaintiff purports to be “God.” See Compl. at 5. He claims that his identity has been
stolen and that his current incarceration is “a maj or mistake.” Id. The plaintiff demands his
“share of . . . land here in the United States” and his “share of the money they are stealing from
[him].”~ Id. In addition, the plaintiff demands “33% of the profit . . . that includes all _diamonds,
rubies, gold [and] oil,” a “clean[] record, and [his] celebrity life back.” Id.

This Court has the discretion to decide whether a complaint is frivolous, and such finding
is appropriate when the facts alleged are irrational or wholly incredible See Denton v.
Hernandez, 504 U.S. 25, 33 (1992)’; Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact.¢”). Having reviewed the plaintist complaint
carefully, the Court concludes not only that its factual allegations are irrational, but also that it

fails to articulate a viable legal claim. ' \

The Court will grant the plaintiffs application to proceed informal pauperis and will
dismiss the complaint as frivolous pursuant to 28 U.S.C. §§ 1915(€)(2)(B)(i), 1915A((b)(lj. An

Order consistent with this Memorandum Opinion is issued separately.

wa.-> \‘- ` 6 . \\>
. _ o.)\~¥
DATE: 1 , .2018v

'“ Unite/d States ` riot Judge

